Exhibit 10.1
(SOMAXON LOGO) [c25174c2517401.gif]
November 23, 2011
The Procter & Gamble Distributing Company LLC
Two Procter & Gamble Plaza
Cincinnati, Ohio 45202
Attention: J.D. Weedman
Vice President, Global Business Development

Cc:   The Procter & Gamble Company
One Procter & Gamble Plaza
Cincinnati, OH 45202
Attention: Associate General Counsel, Director
Health & Well-Being

Dear Jeff:
This letter is to memorialize the agreement of Somaxon Pharmaceuticals, Inc.
(“Somaxon”) and The Procter & Gamble Distributing Company LLC (“P&G”) that
Section 13.1 of the Co-Promotion Agreement between Somaxon and P&G dated as of
August 24, 2010, as amended (the “Agreement”), which section survived
termination of the Agreement pursuant to Section 8.5 of the Agreement, will be
amended and restated to read in its entirety as follows (with capitalized terms
used herein and not otherwise defined having the meanings assigned to such terms
in the Agreement):
“During the period ending on March 31, 2012 (the “Evaluation Period”), Somaxon
and Partner will work together to evaluate the potential to develop and
commercialize a pharmaceutical product containing doxepin as the sole active
pharmaceutical ingredient and for which a prescription from a Professional is
not required in order to dispense, purchase or use such product (an “OTC
Product”), including jointly developing a desired product profile for the OTC
Product and conducting market research on such product profile at Partner’s
expense. During the Evaluation Period, Somaxon will not negotiate rights in and
to an OTC Product (such rights, “OTC Product Rights”) with any third party. If
at any time during the Evaluation Period Partner notifies Somaxon that it is not
interested in obtaining OTC Product Rights, or if Partner fails to notify
Somaxon of Partner’s interest in obtaining the OTC Product Rights prior to the
expiration of the Evaluation Period, then Somaxon shall have no further
obligation to Partner under this Agreement with respect to the applicable OTC
Product Rights. If Partner is interested in obtaining the OTC Product Rights, it
shall so notify Somaxon in writing prior to the expiration of the Evaluation
Period, and upon Somaxon’s receipt of such notice Partner and Somaxon shall
promptly commence good-faith negotiations, for a period of one hundred

 

 



--------------------------------------------------------------------------------



 



twenty (120) days and such longer period as may be mutually agreed upon by the
parties in writing in the event the parties have made material progress in the
negotiations (the “Negotiation Period”), regarding the commercially reasonable
terms of an agreement pursuant to which Partner shall obtain the OTC Product
Rights. If Somaxon and Partner have failed to enter into an agreement for the
OTC Product Rights upon the expiration of the Negotiation Period, then Somaxon
shall thereafter have the right to negotiate and enter into an agreement with a
Third Party granting the OTC Product Rights to a Third Party. The provisions of
this Section 13.1 shall not apply to, and Somaxon shall have no obligation to
Partner under this Section 13.1 in respect of, any acquisition of Somaxon by a
Third Party, any merger or consolidation with or involving Somaxon, any
acquisition by a Third Party of any material portion of the stock of Somaxon, or
any acquisition by a Third Party of a material portion of the assets of Somaxon
in addition to the Products (“Merger Transaction”). For clarity, the rights set
forth in this Section 13.1 shall survive the consummation of any Merger
Transaction.”
Somaxon and P&G hereby expressly agree that the signing of this letter agreement
shall not in any way entail the beginning of the Negotiation Period.
Please evidence the agreement of P&G to the foregoing by signing below in the
space provided.

         
 
  Sincerely,    
 
       
 
  /s/ Richard W. Pascoe
 
Richard W. Pascoe
President and Chief Executive Officer    

ACCEPTED AND AGREED:
THE PROCTER & GAMBLE DISTRIBUTING COMPANY LLC

       
Signed:
  /s/ Jeffrey D. Weedman
 
 
 
  Name: Jeffrey D. Weedman  

  Title: Vice President, Global Business Development  

 

 